UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7450



KAIZEL MOSLEY,

                                              Plaintiff - Appellant,

          versus


G. MCLEOD; M. COLEMAN; R. CASSIDY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Patrick Michael Duffy, District Judge.
(CA-00-1183-3)


Submitted:   November 29, 2001         Decided:     December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kaizel Mosley, Appellant Pro Se. Andrew Foster McLeod, HARRIS &
MCLEOD, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Kaizel Mosley appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.            Mosley’s case

was   referred   to   a   magistrate   judge   pursuant   to   28   U.S.C.   §

636(b)(1)(B) (1994).      The magistrate judge recommended that relief

be denied and advised Mosley that failure to file timely objections

to this recommendation could waive appellate review of a district

court order based upon the recommendation.         Despite this warning,

Mosley failed to object to the magistrate judge’s recommendation.

      The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.            See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).       Mosley has waived appellate review by

failing to file timely objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                       2